OPINION — AG — IF A DETERMINATION SHOULD BE MADE THAT THE EXPENDITURES MADE WERE A NECESSARY PART OF THE DUTIES VALIDLY IMPOSED UPON THE SHERIFF AS AFOREMENTIONED, THEN THE CITED CASES ARE AUTHORITATIVE AND SAID CLAIMS OF THE SHERIFF CONSTITUTE AN OBLIGATION ON THE PART OF THE PONTOTOC COUNTY TO REIMBURSE HIM. WHETHER OR NOT THIS CAN BE ACCOMPLISHED WILL NECESSARILY DEPEND UPON THE ACCURACY OF YOUR STATEMENT THAT: "THERE WAS AMPLE MONEY AVAILABLE IN OTHER ACCOUNTS WHICH COULD HAVE BEEN TRANSFERRED TO REIMBURSE THE SHERIFF FOR THE MONEY EXPENDED OUT OF HIS PRIVATE FUNDS. . ." (REQUEST A SUPPLEMENTAL APPROPRIATION — IS ALLOWED BY THE EXCISE BOARD, WAS NOT ADEQUATE, BOARD OF COUNTY COMMISSIONERS DISALLOWED HIS CLAIM AS TO THIS AMOUNT IN EXCESS OF HIS SUPPLEMENTAL APPROPRIATION.) CITE: ARTICLE X, SECTION 26, 19 O.S. 1961 511 [19-511] (CHARLES OWENS)